Siebeckeb, J.
The questions presented on this appeal are identical with those presented in State v. Chicago & N. W. R. Co., ante, p. 345, *365112 N. W. 515. Suck being tbe fact, tbis case is ruled in every particular by that one.
In that case the order appealed from was reversed, and the cause remanded with directions to the lower court to sustain the demurrer as to the causes of action which accrued prior to February 4, 1899, and to overrule the demurrer as to the causes of action which accrued after that date. The same order should be made in the instant case.
By the Court. — It is so ordered.